Citation Nr: 1746156	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  07-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for a cervical spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for right upper extremity neurological disability involving carpal tunnel syndrome (CTS) and radiculopathy associated with cervical spine disability.

4.  Entitlement to an initial evaluation in excess of 20 percent for left upper extremity neurological disability involving CTS and radiculopathy associated with cervical spine disability.

5.  Entitlement to an effective date prior to September 15, 2014, for the assignment of 20 percent ratings for upper extremity neurological disability involving CTS and radiculopathy associated with cervical spine disability.
.
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1983 to August 1983 and active duty from March 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006, April 2012, and September 2014 rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The March 2006 rating decision denied service connection for lumbar and cervical spine disorders, the April 2012 rating decision awarded a disability rating for service-connected cervical spine disability, and the September 2014 rating decision granted service connection for (and rated) upper extremity neurological disabilities.  

This case has been subject to multiple actions by the Board and by the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2010 decision, the Board denied service connection for lumbar and cervical spine disorders.  The Court vacated that decision pursuant to an October 2010 Joint Motion for Remand between the parties to this matter.  In March 2011, the Board then awarded service connection for cervical spine disability, but remanded the lumbar spine claim for further development.  Most recently, in June 2015, the Board remanded for additional development the issues regarding back and neck disability, and remanded for issuance of a Statement of the Case (SOC) the higher initial rating claims for upper extremity neurological disability.  The case is again before the Board for appellate review.  

In September 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.  

In July 2016, the Veteran filed a notice of disagreement (NOD) against an April 2016 rating decision which found clear and unmistakable error (CUE) in a previous rating decision that granted separate evaluations for bilateral upper extremity radiculopathy and CTS.  As noted by the representative repeatedly, the RO has not responded with a SOC.  Nevertheless, inasmuch as VA has acknowledged receipt of the NOD, a remand of the issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is not necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand is warranted for the issues on appeal for the following reasons. 

First, a substantial amount of relevant evidence, to include VA examination reports and treatment records, has been included in the electronic claims file since the most recent SOC in January 2016 (pertaining to higher initial ratings for upper extremity neurological disability) and Supplemental SOC (SSOC) in June 2016 (pertaining to the higher initial rating claim for neck disability and the service connection claim for back disability).  Further, some of this evidence was included in the record prior to the July 2016 Certification of Appeal.  The claims should be readjudicated in a SSOC.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2016).

Second, the higher initial rating claims for cervical spine disability and for upper extremity neurological disability are inextricably intertwined with the CUE issues referred to above.  The appealed issues may be impacted by a final decision regarding whether CUE had been committed in assigning separate disability ratings for CTS and radiculopathy.  As such, these claims, in addition to the TDIU claim, should be decided together.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed.Cir.2001).
 
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records, the most recent of which are dated in February 2017. 

2.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the January and June 2016 SOC and SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided with another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




